                         Case 1:20-cv-08924-CM Document 27 Filed 01/15/21 Page 1 of 2




GEORGIA M. PESTANA                                      THE CITY OF NEW YORK                                                  DARA L. WEISS
Acting Corporation Counsel                                                                                                       Senior Counsel
                                                         LAW DEPARTMENT                                                   daweiss@law.nyc.gov
                                                          100 CHURCH STREET                                               Phone: (212) 356-3517
                                                                                                                            Fax: (212) 356-1148
                                                       NEW YORK , NEW YORK 10007
                                                                                                       January 14, 2021
           By ECF
           Honorable Colleen McMahon
           United States District Judge
           Southern District of New York
           Daniel Patrick Moynihan Courthouse
           500 Pearl Street
           New York, New York 10007
                      Re:    Jarrett Payne, et al. v. Mayor Bill de Blasio, et al., 20 Civ. 8924 (CM)
                             Charles Henry Wood v. City of New York, et al., 20 Civ. 10541 (CM)
           Your Honor:
                   I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation Counsel
           of the City of New York, and one of the supervisors the assigned to the defense in the two above-
           referenced matters. Should the Court grant plaintiffs’ request for a one-week extension of time
           to respond to defendants’ letter motion requesting de-consolidation, I write to respectfully
           request that the Court grant defendants an opportunity to reply to that response after it is filed,
           otherwise, to file a short reply to plaintiffs’ letter of January 14, 2021.
                   As the Court is aware, on January 11, 2021, the Court sua sponte consolidated these two
           matters. ECF No. 24. 1 On January 13, 2021, defendants requested that the Court de-consolidate
           these matters. ECF No. 25. On January 14, 2021, plaintiffs in Payne requested that “the parties
           be permitted seven days until January 22, 2021, to make more informed arguments to the Court
           on the subject of consolidation.” 2 ECF No. 26. To the extent that the Court grants plaintiffs’
           request, defendants respectfully request that the Court allow them the opportunity to file a
           response to whatever their arguments may entail. In the event the Court does not permit
           plaintiffs’ to file a further response, defendants request permission to file a brief response to
           plaintiff’s January 14 letter in order to afford defendants an opportunity to correct certain
           misstatements in plaintiffs’ submission.
                 Therefore, defendants respectfully request the opportunity to respond to plaintiffs’
           submissions.




           1
            Defendants refer the ECF entries in Payne only.
           2
            When referring to “parties,” it is unclear whether plaintiffs mean the parties to this action or themselves and the
           parties to State of New York v. City of New York, et al., 21 Civ. 322.
  Case 1:20-cv-08924-CM Document 27 Filed 01/15/21 Page 2 of 2




Thank you for your consideration herein.
                                           Respectfully submitted,
                                           Dara L. Weiss
                                           Dara L. Weiss
                                           Senior Counsel
                                           Special Federal Litigation Division
